Order denying appellant’s motion to vacate an award in an arbitration proceeding, on the ground that the arbitrator imperfectly executed his powers in that the award was not final and definite, reversed on the law and the facts, with $10 costs and disbursements, the motion granted, without costs, and the matter remitted to the same arbitrator to clarify his award by making a final and definite award. The hybrid form of the award was an imperfect execution of the *934powers conferred upon the arbitrator. The award in its present form is not definite and final. (Civ. Prac. Act, § 1462, subd. 4.) On the remission the arbitrator may take further proof, if necessary, so that there may eventuate a final and definite award. Hagarty, Acting P. J., Carswell, Johnston and Nolan, JJ., concur,- Adel, J., not voting.